Citation Nr: 0839987	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-36 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to the purchase of a massage chair pursuant to a 
program of independent living services under Chapter 31 of 
Title 38 U.S.C.A.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to April 1993.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Vocational 
Rehabilitation and Employment Division (VR&E) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran has specifically disagreed 
with the denial of the request for a massage chair.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
purchase of a massage chair for the veteran would improve 
independence in daily living.


CONCLUSION OF LAW

Entitlement to purchase by VA of a massage chair under 
Chapter 31 of Title 38 U.S.C.A. is not warranted.  38 
U.S.C.A. §§ 3101, 3109, 3120 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 21.35, 21.76, 21.90, 21.160, 21.162 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  Specifically, 
VCAA is inapplicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in such cases (Chapter 53) was not found 
in Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.  Therefore, the VCAA is inapplicable in claims 
such as this.   

Law and Regulations

The pertinent statutory authority, found at 38 U.S.C.A. § 
3120, provides that the Secretary may conduct programs of 
independent living services for severely handicapped persons.  
See 38 U.S.C.A. § 3120(a).  In such cases, the Secretary has 
determined that the achievement of a vocational goal by a 
veteran currently is not reasonably feasible.  See 38 
U.S.C.A. § 3109.

The term "independence in daily living" means the ability 
of a veteran, without the services of others or with a 
reduced level of the services of others, to live and function 
within such veteran's family and community.  38 U.S.C.A. § 
3101(2); 38 C.F.R. § 21.35.  

The term "program of independent living services and 
assistance" includes (A) the services provided for in 
Chapter 31 that are needed to enable a veteran to achieve 
independence in daily living, including such counseling, 
diagnostic, medical, social, psychological, and educational 
services as are determined by the Secretary to be needed for 
such veteran to achieve maximum independence in daily living, 
and (B) the assistance authorized by Chapter 31.  See 38 
U.S.C.A. § 3101(4); 38 C.F.R. § 21.35.

38 C.F.R. § 20.160 provides that independent living services 
may be furnished:

(1)  As part of a program to achieve rehabilitation to the 
point of employability;

(2)  As part of an extended evaluation to determine the 
current reasonable feasibility of achieving a vocational 
goal;

(3)  Incidental to a program of employment services; or 

(4)  As a program of rehabilitation services for eligible 
veterans for whom achievement of a vocational goal is not 
currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the veteran:

(i)  Function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance of others;

(ii)  Become reasonable feasible for a vocational 
rehabilitation program; or

(iii) Become reasonable feasible for extended evaluation.   

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran is requesting that VA purchase him a massage 
chair through the program of independent living services.  
The veteran originally sought assistance in the procurement 
of a bed and massage chair to improve his sleep and aid him 
in is ability to maintain daily living activities.  

The claims file contains a January 2005 VA document 
prescribing the veteran one "Tempurpedic" type bed and one 
"beat" massage type chair.  There is no explanation in the 
file for the reason that the bed and massage chair were 
prescribed.

In June 2005, the veteran received notice that he was denied 
educational and employment services on the basis that it was 
not reasonable to expect the veteran to be able to train for 
or get a suitable job.  He was notified, however, that he was 
eligible for evaluation for services that the veteran may 
need to remain functioning independently in the community.  
Review of the claims file reveals that the veteran is rated 
as permanently and totally disabled by VA.  In a January 2007 
letter, in response to a different matter, the veteran wrote 
that it was clear that he was too disabled to work and would 
never go back to work.

A September 2005 memorandum from the Vocational 
Rehabilitation Panel (VRP) reveals that the panel initially 
recommended against the purchase of the bed and massage 
chair, noting that they were not effective as pain relief 
after one month.  VA regulations provide that the purpose of 
these panels is to provide technical assistance in the 
planning of rehabilitation programs for seriously disabled 
veterans and dependents.  See 38 C.F.R. § 21.60.

In October 2005, however, the VRP found that a medium firm 
regular mattress was medically recommended as most likely to 
reduce skeletal pains.  The VRP found, in contrast, that the 
massage chair was not routine medical care.  The VRP noted 
that some people experience subjective relief with a massage 
chair, but such benefits are not medically based.  The VRP 
found that there was no need for a massage chair as a 
medically necessary intervention.

Later in October 2005, the veteran was issued his proposed 
Individualized Independent Living Plan (IILP).  See 38 C.F.R. 
§ 21.90.  In August 2006, a closure statement was completed 
indicating that the Counseling Psychologist managing the 
veteran's case found that that the veteran had been 
rehabilitated under the guidelines of the program for 
independent living, which included the finding that further 
assistance was unlikely to significantly increase the 
veteran's level of independence.  The veteran was issued an 
August 2006 letter that informed him that he had completed 
the rehabilitation program and notified the veteran of his 
appellate rights.  

In the veteran's subsequent notice of disagreement and 
substantive appeal (VA Form 9), the veteran wrote that the 
massage chair was prescribed by a physician.  He did not 
articulate how the chair would aid in his independent living.  
In a March 2007 letter, the veteran requested that his appeal 
be expedited as he was in "desperate need of this medical 
equipment."

Analysis

Entitlement to the purchase of a massage chair pursuant to a 
program of independent living services under Chapter 31 of 
Title 38 U.S.C.A. is not warranted.  The veteran has pointed 
to a prescription for such a chair by a VA physician as 
evidence that such a chair would aid him.  This prescription, 
however, does not indicate any basis on which the chair would 
aid in independent living.  There is no medical evidence of 
file that shows how a massage chair would provide such 
assistance.  Of note, the veteran has not articulated how 
such a chair would aid him achieve maximum independence in 
daily living.  The VRP provided a rationale for its denial; 
that is, that there was no medical basis for a massage chair, 
although such chairs could provide subjective relief.

Specifically, VA regulations provide that independent living 
services may be furnished, even when there is no reasonable 
probability that the veteran will reach a point of 
employability, to help the veteran function more 
independently in the family and community without the 
assistance of others or a reduced level of the assistance of 
others.  See 38 C.F.R. § 21.160(4)(i).  The is no evidence in 
the record that indicates that providing the veteran with a 
massage chair would aid in the achievement of this goal.

Therefore, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Thus, the benefit of the doubt doctrine is not 
applicable and the claim for entitlement to the purchase of a 
massage chair pursuant to a program of independent living 
services under Chapter 31 of Title 38 U.S.C.A. is denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to the purchase of a massage chair pursuant to a 
program of independent living services under Chapter 31 of 
Title 38 U.S.C.A. is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


